DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “The method of claim 6…”. Claim 6 depends on itself. It appears the claim should depend on claim 5. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-6, 8-9, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al. (US Pub 2014/0380285) in view of Soldevila et al. (US Pub 2016/0210532).
Regarding claim 1, Gabel discloses a method of creating the natural language understanding component of a speech/text dialog system, the method comprising the steps of: 
a. defining a plurality of user intents in the form of an intent flow graph for each user intent, wherein the intent flow graph comprises at least one source node and at least one target node, with each at least one source node and at least one target node having a goal and an output and input function for multimodal natural interaction, and an edge with an intent label connecting the at least one source node to the at least one target node (para 0031-0036,0059,0183; para 0033 - "When provided with an intent, a planner 214 produces a static plan of execution, which is a collection of input signals and a goal representing the semantics of an end user's desired task or step. A plan is a directed and acyclic coupling of concept action network nodes. Being directed and acyclic ensures that the plan is executable and that every step in the plan makes progress to the goal. Plans may include multiple instances of concept action network nodes"); 
b. creating a (context, intent) pair from each of the plurality of intent flow graphs and storing a plurality of (context, intent) pairs in a training database (para 0031-0036, 0148, 0153; para 0034- “A function registry 216 maps function values to action objects. Function values bundle declarative metadata about some action implementation with an 
c. generating a paraphrase task from each (context, intent) pair and storing a plurality of paraphrase tasks in the training database (para 0122-0125; para 0124 – “The concept fragment mode paraphrases an execution context as a determiner phrase, parameterized by a determiner type, and works on both concept objects and action objects, treating either as a concept object. An action fragment mode paraphrases an execution context as a verb phrase, and works on both action objects and concept objects, treating either as an action object”); 
d. training a intent recognition model using the plurality of (context, intent) pairs in the training database to recognize user intents from the plurality of paraphrase tasks in the training database (para 0038-0044, 0122-0125; para 0039- “explicitly annotated training data via machine learning, and contextual data, such as an end user's current location”; para 0041 – “Training is collaborative in that the contributions of multiple third-party developers are used simultaneously to teach the system 200 to understand language, dynamic in that new contributions are added instantly and online while removals or updates of existing contributions are reflected instantly and online as well, and interactive in that several normally intangible effects of contributions, such as their utility, their correctness, or their consistency, are made visible to contributors instantly 
e. applying the intent recognition model to a user query to generate a semantic output (para 0038-0041, 0122-0125; "the execution engine 252 intelligently schedules evaluation of services within the execution order semantics"; "natural language intent interpreter 254 allows the consideration of multiple sources of data, including, but not limited to, modeled vocabulary via exact and approximate language agnostic-matching, implicitly gathered usage data, such as popularity measurement, explicitly annotated training data via machine learning, and contextual data"; "system 200 may preserve some original intent and some original plan nodes, but the system 200 will use new intent to replace or filter some old intent in the new plan. The system
200 may also introduce additional plan nodes. The system 200 outputs a route prompt when the user needs to select from two or more alternative ways of accomplishing something. These alternatives are typically different actions that either have side-effects or that would require further, more-specific prompting. A user responds to a route prompt with a way to proceed or a specific value that implies a specific way to proceed. A response to a route prompt and subsequent planning after a route prompt enables the system 200 to clarify and refine the original plan").
Gabel does not explicitly disclose zero-shot intent recognition model.
Soldevila disclose zero-shot intent (para 0046 - “the problem of recognizing potentially thousands of word classes reduces to learning a few dozens of character 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Gabel with the teachings of Soldevila in order to improve the recognition model by incorporating classification not seen during training.
	Regarding claim 3, Gabel discloses wherein the input to each at least one source node can be any multimedia or data format (0031-0036, 0074-0077, 0133-0136).
	Regarding claim 4, Gabel discloses wherein the input to each at least one source node is selected from the group consisting of text, audio, video and other structured data (para 0031-0036, 0061-0063).
Regarding claim 5, Gabel discloses wherein the output from each at least one target node can be can be any multimedia or data format (para 0031-0036, 0061-0063).
	Regarding claim 6, Gabel discloses wherein the output from each at least one target node is selected from the group consisting of text, audio, video and other structured data (para 0031-0036, 0061-0063).
Regarding claim 8, Soldevila discloses wherein the zero-shot intent recognition model is trained using a machine learning tool (para 0046).
	Regarding claim 9, Gabel discloses wherein the user query to the zero-shot intent recognition model includes a user utterance, a dialog context for the user utterance and a plurality of natural language intent labels, wherein the intent labels can be new intent labels or derived from previously created intent flow graphs (para 0074-0077, 0117-0125, 0133-0136; and also see Soldevila disclosure of zero shot 0046).

Regarding claim 14, see rejection of claim 3.
Regarding claim 15, see rejection of claim 4.
Regarding claim 16, see rejection of claim 5.
Regarding claim 17, see rejection of claim 6.
Regarding claim 19, see rejection of claim 8.
Regarding claim 20, see rejection of claim 9.

Allowable Subject Matter
Claims 2, 7,10-11, 13, 18, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652